NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Argued August 7, 2019
                              Decided September 13, 2019

                                         Before

                          DANIEL A. MANION, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

                          AMY C. BARRETT, Circuit Judge

No. 18-3728

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Eastern District of Wisconsin.

      v.                                          No. 17-CR-158

DEILY VERAS,                                      J.P. Stadtmueller,
     Defendant-Appellant.                         Judge.


                                       ORDER

       Deily Veras stole more than $2.7 million from the Treasury in a tax-fraud scheme
involving the filing of false tax returns using the names of more than 500 Puerto Rican
residents. He pleaded guilty to theft of public funds, 18 U.S.C. § 641, and aggravated
identity theft, id. § 1028A. The district judge imposed a below-Guidelines sentence of
52 months in prison.

       Veras raises two claims of procedural error: the judge incorrectly said the scheme
lasted four years (instead of 18 months), and the judge did not adequately consider his
argument that he was less culpable than others who ran similar schemes. We reject
these arguments and affirm the judgment.
No. 18-3728                                                                         Page 2

       Veras engaged in a tax-fraud scheme from January 2013 through June 2014,
obtaining refunds from the Treasury using tax returns that were fraudulently filed
using the names and identifying information of more than 500 Puerto Rican residents.
He mailed the refund checks from New Jersey to a check-cashing business in
Milwaukee and drove there to collect the money. In total he stole $2.76 million, though
he estimates that he kept only $120,000 for himself—the rest went to others involved in
the scheme. He pleaded guilty to theft of public funds and aggravated identify theft.

       The Sentencing Guidelines recommended a sentence of 37 to 46 months for the
theft of public funds, followed by a mandatory consecutive term of 24 months for
aggravated identity theft. At sentencing Veras argued that he was less culpable than
defendants in three other cases who used the same check-cashing business in schemes
involving thefts of government funds totaling $4.6 million, $1.2 million, and
$1.1 million, respectively. Those defendants were sentenced to prison terms of
36 months, 28 months, and 15 months.

       The judge rejected the comparison, explaining that Veras was “the linchpin” of
this scheme—“the glue or adhesive that made all of this work.” The judge continued:
“And to victimize over 500 individuals over a period of four years with repeated travels to
Wisconsin from New Jersey … destroyed any suggestion [that Veras was] an otherwise
law-abiding individual.” (Emphasis added.) The judge added that “a message needs to
go out” to deter similar conduct. The judge then said that he was “going to impose” a
52-month sentence. Veras’s attorney interjected that the offense conduct lasted only
18 months, not four years. The judge responded, “The Court stands corrected.” Later
the judge announced the “formal sentence of the Court”: a below-Guidelines sentence
of 28 months for the theft of government funds, followed by the mandatory 24-month
consecutive term for aggravated identity theft, for a total sentence of 52 months in
prison.

       On appeal Veras raises two claims of procedural error, which we review de
novo. United States v. Pennington, 908 F.3d 234, 238 (7th Cir. 2018). He first argues that
the judge violated his right to be sentenced based on accurate information by stating
that the scheme lasted four years when in fact it was only 18 months in duration. This
argument doesn’t meet the threshold for procedural error. “A sentencing court relies on
inaccurate information if it gives specific consideration to this information before
imposing a sentence or imposes the defendant’s sentence at least in part on the
misinformation.” See United States v. Spivey, 926 F.3d 382, 385 (7th Cir. 2019).
No. 18-3728                                                                         Page 3

       Veras hasn’t established that the judge specifically relied on inaccurate
information about the duration of the scheme in settling on the 52-month sentence.
Veras interprets the judge’s initial reference to a four-year scheme as a genuine, if
mistaken, belief; the government points out that the judge corrected himself before
imposing sentence, confirming that he simply misspoke.

       “Reliance on misinformation occurs if the court gives explicit attention to it,
founds its sentence at least in part on it, or gives specific consideration to the
misinformation before imposing [the] sentence.” United States v. Miller, 900 F.3d 509, 513
(7th Cir. 2018) (quotation marks omitted). But a judge does not rely on inaccurate
information if he corrects a mistake. See Pennington, 908 F.3d at 240. Here, the judge
acknowledged his misstatement when Veras’s attorney brought it to his attention.
Nothing suggests that the judge’s initial error influenced the sentencing decision. In any
event, the judge also adopted the factual findings in the presentence report—including
the correct 18-month duration of the offense—which assures us that his inadvertent
misstatement did not affect the sentence. Id.

        To be sure, the judge could have stated more explicitly that he was imposing the
same sentence regardless of the duration of the offense. See United States v. Abbas,
560 F.3d 660, 667 (7th Cir. 2009). But he had already explained that the evidence
“destroyed any suggestion” that Veras was a “law-abiding individual” and emphasized
the need to deter similar schemes. It’s clear from the totality of the judge’s remarks that
the initial misstatement of the duration of the offense was immaterial to the ultimate
sentence.

       Veras next argues that the judge did not adequately address his argument that he
was less culpable than others who had leadership roles in comparable offenses. We see
no error here either. It’s true that a judge’s failure to meaningfully address a principal
argument in mitigation may warrant resentencing. See United States v. Cunningham,
429 F.3d 673, 679 (7th Cir. 2005). But the judge considered Veras’s argument. He
acknowledged that Veras may have kept a smaller proportion of the funds than those
other defendants, but he determined that the distinction was immaterial because Veras
nevertheless was the operation’s “linchpin, … glue or adhesive.” Given that the judge
reviewed the defendant’s sentencing memorandum and imposed a below-Guidelines
sentence, he did not need to address Veras’s argument further. See United States v.
Graham, 915 F.3d 456, 459 (7th Cir. 2019).

                                                                               AFFIRMED